Citation Nr: 9907187	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
January 1945.  He died on May [redacted], 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is the veteran's widow.  
In August 1994, the appellant submitted a notice of 
disagreement; the RO issued a statement of the case in 
September 1994, and the appellant's substantive appeal was 
received in September 1994.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on May [redacted], 1994; his death 
certificate lists the immediate cause of death to be 
ventricular arrhythmia, due to or as a consequence of 
ischemic congestive cardiomyopathy, due to or as a 
consequence of coronary artery disease.

3.  During the veteran's lifetime, service connection was 
established for residuals of a shell fragment wound to the 
right posterior lower thigh, involving the biceps femoris 
muscles, and tendons, with a large adherent scar, evaluated 
as 30 percent disabling; anxiety reaction, evaluated as 30 
percent disabling; paralysis, partial, common and superficial 
peroneal nerves, right, evaluated as 20 percent disabling; 
and, scars, shell fragment wound, right hip, posterior upper 
thigh and buttocks, evaluated as noncompensable; the combined 
disability evaluation was 60 percent.

4.  Cardiovascular disease, to include ventricular 
arrhythmia, ischemic congestive cardiomyopathy, and coronary 
artery disease, was not manifested during the veteran's 
period of active military service or within one year of 
separation from service, nor does the evidence show that 
cardiovascular disease, to include ventricular arrhythmia, 
ischemic congestive cardiomyopathy, and coronary artery 
disease, was otherwise related to the veteran's active 
military service.
 
5.  The veteran's cardiovascular disease, to include 
ventricular arrhythmia, ischemic congestive cardiomyopathy, 
and coronary artery disease, was not causally or 
etiologically related to a service-connected disability or to 
medication prescribed for a service-connected disability. 

6.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include ventricular 
arrhythmia, ischemic congestive cardiomyopathy, and coronary 
artery disease, was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

2.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in a light most favorable to 
that claim.  In this regard, the Board notes that the claims 
file includes two private medical statements which (presumed 
to be true) suggest a relationship between the veteran's 
death and medication the veteran was taking for his service-
connected anxiety.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
The RO has requested additional private medical records on 
several occasions and has contacted two private physicians 
and requested additional records and/or clarifications.  
Further, the RO has obtained a claims file review and opinion 
from a VA physician and obtained a second such review and 
opinion in light of additional medical records which the VA 
examiner requested.  The Board believes that the record as it 
stands allows for equitable appellate review and that the 
duty to assist the appellant has been met.  38 U.S.C.A. 
§ 5107(a).  Further, while the Board acknowledges the 
appellant's request for an independent medical opinion, in 
light of the existing medical record, the Board does not view 
the present case as presenting such a complex medical 
question as to warrant action to obtain an independent 
medical expert opinion. 

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  The law provides that service connection may be 
granted for disabilities resulting from a disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Moreover, under 38 U.S.C.A. § 1151, where a veteran 
suffers additional disability or death due to injury, or 
aggravation of an injury, as a result of VA medical 
treatment, dependency and indemnity compensation will be 
awarded in the same manner as if such disability or death 
were service-connected. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The veteran had active military service from February 1943 to 
January 1945.  He died on May [redacted], 1994, due to ventricular 
arrhythmia, due to or as a consequence of ischemic congestive 
cardiomyopathy, due to or as a consequence of coronary artery 
disease.  During the veteran's lifetime, he had established 
service connection for residuals of a shell fragment wound to 
the right posterior lower thigh, involving the biceps femoris 
muscles, and tendons, with a large adherent scar, evaluated 
as 30 percent disabling; anxiety reaction, evaluated as 30 
percent disabling; paralysis, partial, common and superficial 
peroneal nerves, right, evaluated as 20 percent disabling; 
and, scars, shell fragment wound, right hip, posterior upper 
thigh and buttocks, evaluated as noncompensable; the combined 
disability evaluation was 60 percent.  

Initially, the Board notes that the veteran's service medical 
records are negative for any evidence of a cardiovascular 
disorder.  Additionally, there is no evidence of a 
cardiovascular disorder manifest to a compensable degree 
within the first year following service separation.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, although the record reveals substantial post-
service medical records regarding treatment for various heart 
disorders, it appears that such treatment took place many 
years after service separation, and the preponderance of the 
evidence is against a finding that the veteran's post-service 
heart disorder was otherwise related to his military service.  
In fact, it appears that the veteran's cardiovascular 
problems were first medically documented in 1986, more than 
40 years after his period of military service.  Therefore, 
the record does not in any manner show that cardiovascular 
disease was incurred in or aggravated by the veteran's period 
of active military service, and the appellant does not appear 
to contend as such.  Rather, it is her belief that the 
veteran's fatal cardiovascular disease (to include 
ventricular arrhythmia, ischemic congestive cardiomyopathy, 
and/or coronary artery disease) was related to the medication 
he was taking for his service-connected anxiety disability.  
In May 1995, the veteran's daughter submitted a statement 
essentially reiterating that same contention.  She also 
enclosed some copies of medical treatises regarding the 
effects of Tranxene, which the veteran was taking.  The Board 
will proceed with an analysis regarding any relationship the 
veteran's medication for his anxiety disorder may have had to 
his fatal heart disorders, either directly or in a 
contributory manner.

There are several medical opinions of record which address 
the appellant's contention.  The Board will examine each of 
those opinions in turn.  In an August 1994 private medical 
statement from Grant J. Hope, D.O., he indicates that "[i]t 
is my feeling that [the veteran's] nervous condition required 
him to take daily doses of Benzodiazepines and could have 
direct contribution to his main cause of death, that 
accelerated his angina and more than likely contributed to 
his final demise."  Further, in a September 1994 private 
medical statement from M.A. Johnson, M.D., the doctor 
indicated that the veteran had been under his care since 
"November 1997," and that he suffered a nervous condition 
for which he was taking Tranxene.  He opined that "[t]he 
combination of his nervous condition and medications could 
have been a contributing factor in his angina and his 
death."

Neither of the foregoing private medical statements were 
accompanied by any clinical findings or other supportive 
evidence.  In March 1996, the RO sent both Dr. Hope and Dr. 
Johnson letters requesting elaboration on their statements.  
However, both doctors failed to respond to those letters or 
provide any additional information.

Contrarily, in November 1997 and August 1998, the veteran's 
claims folder was reviewed by a VA physician who concluded, 
in summary, that there was no established relationship 
between the veteran's fatal disabilities and medications he 
was taking for his service-connected anxiety disability.  In 
the November 1997 report, the examiner indicated that it was 
clear from the record that the veteran developed heart 
disease secondary to coronary artery disease in 1986, 
following his first heart attack.  The examiner stated that 
the veteran had heart disease in 1986, which progressively 
led to ischemic cardiomyopathy.  Further, he stated that 
patients with coronary artery disease and ischemic 
cardiomyopathy were prone to ventricular fibrillation.  The 
examiner opined that the ventricular fibrillation which 
caused death was secondary to the cardiac condition and not 
drug-induces. 

In August 1998, the same VA examiner reviewed the veteran's 
claims file a second time, in light of some questions he had 
during the first review.  In that examination report, the 
examiner noted that the record revealed that the veteran 
"had been treated for a long period of time with medications 
for his anxiety," including Tranxene.  Nevertheless, the 
examiner concluded that "the cause of death [of the veteran] 
is due to his cardiac condition and not due to Tranxene-
induced arrhythmia."  Further, he opined that the veteran's 
"death was caused by ventricular fibrillation, secondary to 
underlying cardiac disease, rather than arrhythmias, induced 
by Tranxene."

The Board also finds it significant that the totality of the 
medical evidence does not show that the veteran's anxiety or 
any medication taken for anxiety aided or lent assistance in 
causing death or resulted in any debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  The VA 
examiner who reviewed the claims file did not report any such 
impairment due to any anxiety medication, and the clear theme 
of the VA examiner's opinion is that it was the veteran's 
underlying cardiovascular disease which was responsible for 
his death rather than any anxiety medication induced 
arrhythmia.  

Based on the foregoing medical opinion, and in conjunction 
with the entire record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
Board fully acknowledges the two private medical statements 
provided by Drs. Hope and Johnson.  However, as stated 
earlier, those statements are unaccompanied by any supporting 
rationale, and do not appear to based on a complete review of 
the veteran's medical history.  Additionally, those doctors 
were given an opportunity to elaborate on their statements 
(with copies of the RO's requests to the appellant and her 
representative), but both failed to provide any additional 
information.  Contrarily, on two separate occasions, a VA 
examiner reviewed the veteran's entire claims file and his 
medical history, and concluded that the veteran's death was 
not caused by medications taken for his anxiety disability.  
The Board finds that the VA medical opinion is therefore 
entitled to considerable weight.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (the Board's decision to rely on a 
particular medical expert's opinion satisfies the statutory 
requirement of an adequate statement of reasons or bases, 
where the expert gave fair consideration to the material 
evidence that appears to support the appellant's 
contentions).  In sum, the Board finds that the detailed and 
reasoned opinion by the VA examiner (who reviewed the 
veteran's medical records) is more persuasive than the 
general statements offered by the two private physicians (who 
did not review the medical evidence and who did not support 
such statements with a reasoned rationale although provided 
the opportunity to do so).

In conclusion, the Board is compelled to find that the 
preponderance of the evidence is against a finding that the 
veteran's death was caused by or contributed by a service-
connected disability (or a disability compensable under 38 
U.S.C.A. § 1151) so as to allow for favorable resolution of 
the appellant's appeal.  See 38 C.F.R. § 3.312; Wray, 7 Vet. 
App. at 492; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  
It follows that there is no equipoise of the positive and 
negative evidence to otherwise provide a basis for favorable 
action.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals
